Citation Nr: 0111916	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-10 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty for 21 days from October 1971 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO denied service connection for chronic 
undifferentiated schizophrenia in a November 1991 rating 
decision.  The RO notified the veteran of its decision but he 
did not initiate an appeal.  

2.  Evidence received since the November 1991 rating decision 
is either duplicative or cumulative of evidence considered 
during the prior rating action or does not bear directly and 
substantially on the matter under consideration.  


CONCLUSIONS OF LAW

1.  The November 1991 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).

2.  No new and material evidence has been received since the 
November 1991 rating decision to reopen the veteran's claim 
for service connection for schizophrenia.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his original claim for service 
connection for a nervous disorder in September 1991.  In a 
November 1991 rating decision, the RO denied service 
connection for chronic undifferentiated schizophrenia.  The 
RO notified the veteran of that decision but he did not 
initiate an appeal  Therefore, the RO's decision of November 
1991 is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2000).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

The Board notes that, in its April 2000 statement of the 
case, the RO found that new and material evidence had been 
received and reopened the claim.  However, the Board 
emphasizes that it has jurisdiction to consider a previously 
adjudicated claim only if new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  As a jurisdictional matter, the question of whether 
new and material evidence had been submitted may be raised at 
any time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  
Therefore, the Board must determine on its own whether there 
is new and material evidence to reopen the veteran's claim.       

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

The evidence of record at the time of the November 1991 
rating decision consists of the veteran's service medical 
records, his DD 214, and records from Wichita Falls State 
Hospital dated from October 1972 to July 1974.  The RO denied 
the veteran's claim because there was no evidence of 
treatment for chronic psychosis in service and because the 
veteran did not have the requisite period of service to 
entitle him to presumptive service connection.  

Evidence received since the November 1991 rating decision 
consists of medical records from Wichita Falls State Hospital 
dated from January 1974 to July 1974, a statement from the 
veteran dated in April 1999, the veteran's service personnel 
records, and VA medical records dated from February 1999 to 
January 2000.  

Upon a review of the record, the Board finds that none of the 
newly received evidence is no new and material within the 
meaning of 38 C.F.R. § 3.156(a).  The records from Wichita 
Falls State Hospital are duplicates of evidence considered 
for the November 1991 rating decision.  The service personnel 
records include a copy of the veteran's DD 214, which is a 
duplicate of the document already considered.  The balance of 
the service personnel records are administrative in nature 
and relate to his enlistment.  As such, the records do not 
bear directly and substantially on the matter under 
consideration, i.e., whether the veteran's schizophrenia may 
be directly or presumptively related to service.  

Finally, with respect to the VA medical records, the Board 
initially notes that many records reflect treatment for 
physiological disorders and are clearly not relevant to the 
issue underlying the appeal.  The psychiatric treatment 
records generally describe the veteran's current status and 
diagnoses including schizophrenia, bipolar disorder, 
schizoaffective disorder, and impulse control disorder, 
although notes dated in January 2000 indicate that there is 
no evidence of schizophrenia.  The records also include 
reports from the veteran concerning the status of his VA 
disability claim.  However, the VA psychiatric records do not 
otherwise mention or suggest that the veteran had any 
psychiatric disorder in service and therefore do not bear 
directly and substantially on the matter under consideration.  
In addition, inasmuch as the records generally show that the 
veteran has a psychiatric disorder, such evidence is 
cumulative of evidence previously considered.    

In summary, the Board finds that no new and material evidence 
has been received to reopen the veteran's claim for service 
connection for schizophrenia.  Therefore, the claim is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).      


ORDER

As no new and material evidence has been received, the 
veteran's claim for service connection for schizophrenia is 
not reopened.  The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

